Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garau (8,201,383).
The device as claimed is disclosed by Garau with a load bearing structure 6 comprising at least one elongate corner piece 8 providing at least two bearing surfaces 8, one on each side of the corner, for a carriage moveable along the load bearing structure, and at least one piece of sheet material 15 which extends along the at least one elongate corner piece and provides at least one load bearing facet.
With respect to claim 2 Garau discloses the load bearing structure comprises at least one piece of sheet material 15 arranged to provide at least one load bearing facet on each side of the comer piece.
With respect to claim 3 Garau discloses the load bearing structure comprises at least two elongate corner pieces 8, each providing two bearing surfaces on either side of their respective comers.

With respect to claim 5 Garau discloses the load bearing structure comprises two elongate corner pieces that each provide at least two bearing surfaces 8, and a further elongate comer piece 8, and first, second and third pieces of sheet material, respectively extending along and between first, second and third pairs of the corner pieces so as to provide load bearing facets therebetween.
With respect to claim 6 Garau discloses the load bearing structure comprises at least one sheet material bulkhead (broadly this can be read as the inner linear members 15 as shown in figure 2).
With respect to claim 8 Garau discloses a carriage 9 moveable along the load bearing structure, said carriage comprising bearing members which bear against the bearing surfaces of the at least one elongate comer piece.
With respect to claim 9 Garau discloses a platform (where columns 4 are mounted) on which an artefact can be placed and a movement system for carrying and effecting relative movement of a tool relative to the platform, said movement system comprising: a first body comprising at least one bearing surface, and a second body comprising at least one bearing member which interacts with said at least one bearing surface so as to facilitate relative movement of the first and second bodies, the first and second bodies being pre-loaded together (by gravity), said pre-load being carried through the at least one first bearing member and said one or more bearing surfaces, in which the first body comprises at least one elongate bearing track 
With respect to claim 10 Garau discloses the resultant force imparted into the at least one elongate bearing track member by the at least one bearing member of the second body due to the pre-load is resolvable directly into and along the shear plane of said at least one piece of sheet material.
With respect to claim 11 Garau discloses the first body comprises at least one piece of sheet material arranged to provide at least two load bearing facets which extends along the elongate bearing track, and configured such that the at least two load bearing facets bear between them the majority of the resultant force imparted into the at least one elongate bearing track member by the at least one bearing member of the second body due to the preload into the at least one elongate bearing track member.
With respect to claim 13 Garau discloses a beam 6 and a carriage 9 supported by and moveable along the beam, the beam comprising at least one elongate bearing track member 8 and at least one piece of sheet material 15 which together provide a substantially monocoque structure.
With respect to claim 14 Garau discloses the method as claimed during the normal operation of the device with bearing surfaces for a carriage moveable along the beam, the beam comprising a modular structure of at least one elongate corner member and at least one piece of sheet material which extends along the at least one elongate 
With respect to claim 15 Garau discloses the method as claimed during the normal operation of the device with the beam comprises at least one bulkhead (broadly as stated in the rejection recited above in the rejection of claim 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garau (8,201,383) in view of Ogura et al (2004/0250434).
.
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on April 1, 2021 have been fully considered but they are not persuasive.  The argument that the guides 8 and faces 15 are not separate pieces, but are different regions of the same extruded beam element is not persuasive because the claim does not exclude the elongated corner piece and the sheet material being different sections of the same piece.  Given the claims the broadest reasonable interpretation the extruded beam element has at least one elongate corner piece providing at least two bearing surfaces and at least one piece of sheet material which extends along the at least one elongate corner piece.  In addition, the recessed section 15 can broadly be considered a sheet material in a comprising claim in that is contains a flat thin sheet like material with other items connected to the sheet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855